DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/12/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NPL Reference “Diagnostic concepts for automated assembly and workpiece inspection systems (AAWIS)” by Stephan Sommer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference “Diagnostic concepts for automated assembly and workpiece inspection systems (AAWIS)” by Stephan Sommer (hereinafter Sommer) in view of Tanaka et al. U.S. PGPub 2003/0054573.
Regarding claim 1, Sommer discloses a workpiece production method comprising: producing a plurality of nominally similar workpieces in a production process on a production machine (e.g. pg. 3-5, Fig. 4-8); measuring at least some of the workpieces so recorded at two or more inspection stations (e.g. 
 	Sommer does not explicitly disclose recording the order or time of production of at least some of the workpieces on the production machine.
 	Tanaka discloses recording the order or time of production of at least some of the workpieces on a production machine (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to record production and inspection data. One of ordinary skill in the art would have been motivated to do for the manufacturer to have a record to review the manufacturing process.
 	Therefore, it would have been obvious to modify Sommer with Tanaka to obtain the invention as specified in claims 1-23.

	Regarding claim 2, Tanaka discloses a method according to claim 1, wherein the order of production of the workpieces is derived from the times of their production (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 

 	Regarding claim 4, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements produces an ordered history of the performance of the production machine or of a tool or tool turret of the production machine over time (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 5, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes detecting whether there is a trend in the results of the measurements over time (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 6, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes detecting whether there is a trend in the performance of the production machine or of a tool or tool turret of the production machine over time (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 7, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes detecting when a particular dimension of a workpiece or the coordinates of a particular point has exceeded a control limit (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 8, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes filtering a series of measurements of a particular dimension or point on successive workpieces to smooth the results or to remove outliers (e.g. pg. 10, ¶116). 
 	Regarding claim 9, Tanaka discloses a method according to claim 8, including detecting when the filtered series of measurements has exceeded a control limit (e.g. pg. 10, ¶116). 

	Regarding claim 11, Tanaka discloses a method according to claim 1, wherein each workpiece is assigned an identity number in machine readable form, which travels on or with the workpiece from the production machine to the relevant inspection stations, and the order or time of production of the workpiece is recorded centrally with the workpiece identity number (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 12, Tanaka discloses a method according to claim 1, wherein the time of production of each workpiece, or a number indicating the order of production of the workpiece, is recorded in machine readable form and travels on or with the workpiece from the production machine to the relevant inspection stations (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 13, Tanaka discloses a method according to claim 1, wherein the production machine and the inspection stations are located in a factory, and the analysis of the results of the measurements and the production of the output signal take place at a location remote from the factory (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 14, Tanaka discloses a method according to claim 1, including feeding the output signal back to the production machine to adjust the production process of the production machine (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
  	Regarding claim 15, Tanaka discloses a method according to claim 14, wherein the output signal which is fed back to the production machine comprises a tool offset value to correct production of 
	Regarding claim 16, Tanaka discloses a method according to claim 1, wherein the output signal provides a measure of process capability of the production machine or of a tool or tool turret of the production machine (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 17, Tanaka discloses a method according to claim 1, wherein the output signal includes an alarm signal or a message to a human operator produced if the results are approaching or exceed a predetermined limit value or tolerance value (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 18, Tanaka discloses a method according to claim 1, wherein analysing the results comprises comparing the results of the measurements of corresponding dimensions or points made at the two or more inspection stations, and wherein the output signal is provided if the results from one of the inspection stations differ by more than a predetermined amount from the results of one or more of the other inspection stations (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 19, Tanaka discloses a method according to claim 18, including adjusting results obtained from the said one of the inspection stations whose results differ, the results being adjusted by an amount which depends on the output signal (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 20, Tanaka discloses a method according to claim 1, wherein there are a plurality of production machines, each production machine being associated with two or more inspection stations, and wherein each inspection station measures dimensions or points on workpieces 
	Regarding claim 21, Tanaka discloses a method according to claim 1, wherein there are a plurality of production machines, each production machine being associated with two or more inspection stations, and wherein one or more of the inspection stations measures dimensions or points on workpieces produced by more than one of the production machines (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 22, Tanaka discloses a manufacturing system comprising: one or more production machines; two or more inspection stations; and a control system for scheduling the production of workpieces on the one or more production machines and the inspection of workpieces so produced at the inspection stations; wherein the control system is configured to operate a method according to claim 1 (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 23, Tanaka discloses a method or system as claimed in claim 1, wherein the or each production machine is a machine tool (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14).
 	Regarding claim 24, Sommer discloses the method as claimed in claim 1, wherein the analysing of the results of the measurements includes detecting whether a particular dimension of the corresponding features is gradually increasing or decreasing in size as successive ones of the workpieces are produced (e.g. pg. 3-5, Fig. 4-8).
 	Regarding claim 25, Sommer discloses the method as claimed in claim 1, wherein dimensions or points of multiple features of the workpieces are measured in the measuring step (e.g. pg. 3-5, Fig. 4-8).
 	Regarding claim 26, Sommer discloses the method as claimed in claim 1, wherein the points are coordinate points (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CKFebruary 8, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116